Case 4:17-cv-01892-HSG Document 302-6 Filed 07/03/19 Page 1 of 5




                    Exhibit E
                     Case 4:17-cv-01892-HSG Document 302-6 Filed 07/03/19 Page 2 of 5


,111 AT&T Wi-Fi                              2:03 PM                                                                                             )•




 <                                                                                                                                     CD
                                              REDACTED




                         Mon, Apr 3, 7:25 PM
                                                    7
                                                                                           IU XITt D STATES l!)lffll.lC'T C\Ot:.R'f
                                                    8
                                                                                        1'iORT flE R,-; DISTIUCT O :F 1C AI.IF OR.~IA
                                                                                                SAi'\' '.F RA~C:l!K'O DIV ISION

                                                JC
                                                ] I (,"bfle:c :OJ!r!!, 11'41\ld!Ullf, l!ldJ(lll ~,!tor
                                                    all ci-!ltffl 1!.l!'lil11iy sm111~ 1mo:!i OJ1 bct~1l( of
                                                I 1 tl:., :Wv:tlh:d; Jh1J1;0:1.gl'Jlt l!ui D,Ss Pill,             C LASS A CTtON CO~lf!.l A1K1

                                                13                        PlllnelfJi.
                                                1-1              1'I.

                                                lS      Blac-l:Rock. l:.c. ; :Olt_ckll.otk lllJtitqlioo:d
                                                        Tn.u,, C fl,mf, NA . Ju B1kl.Rud:. Jae
                                                1f      1tc1k"'m~1 C:IX!lmm"; 1.a.so11 H ~ .m. n:im-cd
                                                        l"l11m Spontar; Joh11 ~d Jl!'lt! Oo,cr. 1-40,
                                                        Mcc-.lxn. of lbe B!1111:tllod: Rmn:mcnt
                                                        Com.milk,;:: The Atminirtrati\ 1: Cocu:1.ittcc, o
                                                l       JJ:;;: J1.1:til'd'fl1:m C'11te.lfti1J:i;,.: Jobn ml1 J~
                                                    DoCili 1-lO.. Mcm~ ot iti~ ;\;;!rll!!.IEr~1l,1t
                                                1 , Committtt of<dt~ Rcc:mnent Coct111i!Ift'; Tb.t
                                                    l:n\.-i:s:mmi. COC11mit1ee of tile lt,e,:iremcnt
                                                ?C, Com111itm:: JDl:i:n .in.d J• n.c Docs 22 40.
                                                                    vr
                                                    Mm:alk:r1- lb. l';l.-i:~m1: 1 Clllt'lifi11J:t=e ,of lbr
                                                i I R,c:,k"'ffl¢ftl C~mh;1oc,; c• i:11 lllt lndl1,i,4uJI,
                                                        JCld Joh.0 and .Jee Di>ft 4 l 4,(1. e:u:h u
                                                ?:!     ji::,jjyjdtuJ,

                                                2)                        Drfu1dtntli.




                                                         this is kinda scary

     What is that
     You suing?

                    yeah was approached by a
                    DC-based law firm. class
                    action suit representing all
                    BLK employees who
                    participated in their
                            iMessage                                                                                              0
     CONFIDENTIAL
                                                                                                           a                 BRPL_000311
                        Case 4:17-cv-01892-HSG Document 302-6 Filed 07/03/19 Page 3 of 5


,111 AT&T Wi-Fi     ~                           2:03 PM


 <                                               REDACTED
                                                                                                       CD
                    BLK employees who
                    participated in their
                    retirement plans. argument
                    is that the funds we were
                    given options of investing in
                    were 90%+ BLK-managed
                    plans with ''multiple layers
                    of fees'' (think LifePath)

                                            I'm just YOLOing this

     Nice

     Can I participate

                           well you're already in the
                           class but I'II let the lawyer
                           know you're interested

                                 class covers any and all
                                 participants in the BLK

                               iMessage                                                            0
     CONFIDENTIAL
                                                                                           a   BRPL_000312
                        Case 4:17-cv-01892-HSG Document 302-6 Filed 07/03/19 Page 4 of 5


,111 AT&T Wi-Fi     ~                           2:03 PM


 <                                               REDACTED
                                                                                                       CD
                                 participants in the BLK
                                 Retirement Savings Plan

                        which I'm still in, no thanks
                        to a certain someone who
                        just loves dragging out my
                        other legal situation

                    ''BlackRock funds also
                    underperformed
                    comparative funds despite
                    high fees. For example,
                    despite charging a 500% -
                    871% premium,
                    BlackRock's Low Duration
                    Bond Fund has
                    underperformed Vanguard's
                    alternative over ten, five,
                    three, and one year
                    horizons. '' lol

                               iMessage                                                            0
     CONFIDENTIAL
                                                                                           a   BRPL_000313
                             Case 4:17-cv-01892-HSG Document 302-6 Filed 07/03/19 Page 5 of 5


,111 AT&T Wi-Fi     ~                                2:04 PM


 <                                                                                                              CD
                                                      REDACTED




                             other legal situation

                                _. , kR-
                    ;' ·i·,·;s·-·---1..,    --f -•·~-   d " ·1·
                    - .'. . a .e;. '-.-0 ,C .<"' ";Q'fl _ iSI a·..S.0
                                                             -I
                                                              - <
                                                                                                    1




                      underperformed
                      comparative funds despite
                      high fees. For example,
                      despite charging a 500% -
                      871% premium,
                      BlackRock's Low Duration
                      Bond Fund has
                      underperformed Vanguard's
                      alternative over ten, five,
                      three, and one year
                                                          11
                      horizons. lol

     Loi

                                 Mon, Apr 10, 7:46 PM


                            I bought TSLA and BTC
                                           •                   •


                                       iMessage                                                             0
     CONFIDENTIAL
                                                                                                a       BRPL_000314
